Title: From Alexander Hamilton to Thomas Lloyd Moore, 26 September 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Private & Confidential
            Dear Sir, 
            New York Sept. 26. 99
          
          Your letter of the twentieth instant on the subject of the duel between Lieutenant Sharp and Captain Johnston was not so particular as I could have wished it to have been. I am the more anxious to have an exact statement of this affair as it is represented in the papers to have been the consequence of a political dispute.
          This has attracted a particular attention to the subject. You will therefore oblige me by mentioning confidentially all the Circumstances with respect to it which you may be able to collect, especially such as may tend to shew on which side the fault must be considered to lie. which may tend to shew the precise subject of dispute, and on which side the dispute fault must be considered to lie.
          With great consideration I am, Sir &c: &c:
          Col. Moore—
        